Citation Nr: 0306904
Decision Date: 04/10/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-09 161	)	DATE May 10, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ORDER

	The following correction is made in a decision issued by the Board in this case on April 10, 2003:

	On lines 2 and 3, page 12, in excess of 20 percent for the residuals of lumbar diskectomy at L5-S1 with radiculopathy, is denied, is corrected to read, of 40 percent is allowed subject to the law and regulations governing the criteria for award of monetary benefits.



____________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0306904	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of lumbar diskectomy at L5-
S1 with radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1964 to 
September 1968 and from April 1972 to October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
denied an increased rating in excess of 20 percent for the 
low back disorder.  In September 2002, the Board undertook 
additional development of the appeal to include VA 
neurological and orthopedic examinations.  The veteran was 
provided copies of the examinations reports.  

By rating actions in July and November 2001, the RO denied 
service connection for bilateral defective hearing and an 
increased rating for history of seizure disorder, 
respectively.  A notice of disagreement to each rating action 
was received and a statement of the case (SOC) was 
promulgated in July 2002.  To date, the veteran has not 
perfected an appeal for either issue.  Accordingly, these 
issues are not in appellate status and can not be addressed 
in this decision.  

Lastly, in a statement dated in May 2002, the representative 
appears to have raised the issue of service connection for 
dental trauma with facial scars.  At the personal hearing in 
June 2002, the representative stated that the veteran was 
concerned about the residuals from taking medications for his 
service-connected seizure disorder for 17 years.  These 
issues have not been developed for appellate review and will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.  

2.  Residuals of lumbar diskectomy at L5-S1 with 
radiculopathy are manifested by symptomatology analogous to 
no more than severe intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
residuals of lumbar diskectomy at L5-S1 with radiculopathy 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial May 2000 rating decision, and the 
October 2000 rating action, the July 2001 statement of the 
case (SOC), and in letters dated in June 2001, December 2002, 
and March 2003 have provided the veteran with sufficient 
information regarding the applicable rules.  The letters and 
the SOC provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  The letters also notified the veteran of 
which evidence was to be provided by the veteran and which by 
the VA.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Factual Background

The veteran's claim  for an increased rating for residuals of 
lumbar diskectomy at L5-S1 with radiculopathy was received in 
February 2000.

A February 2000 medical report from Springfield Neurosurgical 
Clinic, Inc. was to the effect that the veteran was evaluated 
for lower back pain with radiation into the left hip and 
occasionally into his right hip.  The pain had progressively 
worsened over the last two to three months and was worse with 
activities, including walking and standing.  He denied any 
bowel or bladder problems.  On examination, there was no 
obvious abnormal curvature or limitation of motion of the 
lumbar spine.  There was decreased pinprick sensation in the 
left L5 dermatome and no tenderness to palpation over the 
lumbar spine.  Reflexes were symmetrical in the lower 
extremities with no clonus, Babinski or Hoffman's present.  
Strength in the hip and ankle plantar flexors, ankle 
dorsiflexors, and knee extensors were 5/5.  A CT myelography 
were of poor quality and showed what appeared to be a 
significant disc bulge at L4-5.  The examiner indicated that 
the lateral recesses on the axial images were poorly 
delineated.  The impression was spinal stenosis.  

A private MRI of the lumbar spine performed in February 2000 
revealed right paracentral disc herniation at L4-5.  The disc 
extended posterior to L5 with extruded fragment.  A repeat 
MRI in March 2000 revealed right parachentral disc herniation 
at L4-5.  The veteran's pain was completely resolved at that 
time. Motor power showed 4/5 weakness of the extensor 
hallucis longus and extensor digitorum and was essentially 
unchanged from the last evaluation.  

When examined by VA in August 2000, the examiner indicated 
that the veteran's claims file was not available for review.  
The veteran complained of pain more on his right side of his 
lumbar spine than his left.  The pain was intermittent and he 
rated it as being a 4/10, with morning stiffness.  He denied 
any weakness or lack of endurance.  He complained of 
intermittent leg tightness occurring about 60 percent of the 
time, precipitated by walking on uneven ground.  He reported 
flare-ups about once every two moths lasting from 2-3 days.  
He rated his pain as an 8/10 during flare-ups, and said that 
he used a cane or a crutch to ambulate during flare-ups.  He 
denied any bowel or bladder dysfunction.  He last worked in 
September 1999 in durable medical equipment.  He couldn't do 
the lifting or carrying of equipment and had difficulty going 
up stairs and prolonged standing.  

On examination, the veteran did not have any difficulty 
getting on or off the table, and did not use any assistive 
devices.  He was described as being 6 feet 3 inches tall and 
weighed 300 pounds.  That was his average weight.  He had a 
wedge in his right shoe, and was unable to stand straight in 
an upright position.  He was unable to tandem walk heel to 
toe and could not touch his toes.  He could squat, but had 
difficulty getting back up.  Vibratory and tactile sensation 
was intact in all extremities, and deep tendon reflexes were 
+2/4, bilaterally.  Range of motion was measured with a 
goniometer. Forward flexion/ extension of the lumbar spine 
was from 0 to 65 degrees, with lateral flexion from 0 to 20 
degrees, bilaterally.  There was some guarding during range 
of motion.  The highest degree was where pain began, and the 
veteran refused to try to extend any further.  Straight leg 
raising was from 0 to 70 degrees, bilaterally.  Strength in 
the lower extremities was 4/5, bilaterally, with fair effort.  
The diagnoses included lumbar spine strain.  

At a personal hearing before the undersigned member of the 
Board at the RO in June 2002, the veteran testified that he 
missed worked a couple of times when he worked at a hospital, 
but said that he didn't miss anytime at his current job as a 
bus driver because of his low back disability.  He said that 
he could lift 20 to 30 pounds without difficulty and said 
that he had only occasional muscles spasms.  He testified 
that he had back pain everyday and stiffness, mostly in the 
morning.  The only medication he took was Ibuprofen, when 
needed.  His wife testified that the veteran could mow the 
lawn and occasionally helped out with vacuuming the house.  

When examined by VA in January 2003, the examiner indicated 
that the claims file was reviewed.  The examiner included a 
history of the veteran's back problems from service up to the 
present.  The veteran complained of intermittent low back 
pain and ranked it at worst as a 10/10, and at best a 2/10.  
He described it as a deep aching pain in the mid lumbar spine 
extending to the right paravertebral lumbar muscles with 
associated stiffness.  The veteran denied any weakness or any 
radiating pain down his extremities at the present time.  He 
had radiating pain after knee surgery in 1999, but that had 
resolved.  The veteran reported that he could stand only for 
15 to 20 minutes before having to sit or rest.  His pain was 
so severe at times, that he was unable to ambulate and 
occasionally caused him to miss work.  The veteran indicated 
that he could not quantify how often the episodes happen and 
that there were no specific aggravating factors.  The veteran 
denied any numbness or tingling down his legs, or any bowel 
or bladder problems.  He took Ibuprofen periodically, with 
relief, but said that he could not take it too often because 
of a history of GI bleeding.  His flare-ups last about a week 
when they occur.  The veteran reported that he worked in a 
hospital for about two years, and now had his own locksmith 
business and was able to control his physical activities.  He 
also worked part-time as a bus driver.  The veteran did not 
wear an orthosis or brace and reported that he used a cane on 
occasion during severe flare-ups.  

On spine examination, the veteran was slow to rise from a 
sitting position and had a somewhat stooped forward gait.  
There was no evidence of incoordination, foot drop, or 
antalgic gait.  Using a goniometer, forward flexion was from 
0 to 60 degrees, with pain starting at 45 degrees.  He was 
able to forward flex three times consecutively, without any 
evidence of weakness, excessive fatigability, or 
incoordination.  Extension was from 0 to 20 degrees with pain 
at 20 degrees.  Lateral movement to the right was from 0 to 
30 degrees without pain, and from 0 to 15 degrees on the 
left, with pain in the right lumbar region at 15 degrees.  
The veteran could do heel raises five consecutive times 
without any evidence of weakness or incoordination.  Leg 
length on the right was 101 cm, and 103 cm on the left.  
There were no sensory deficits in either lower extremity.  
Patellar reflex was 1+, bilaterally, and ankle reflex was 0 
on the right and 1+ on the left.  Strength for EHL was 4/5 on 
the right, and 5/5 for all remaining muscle groups in the 
lower extremities and both hips.  Straight leg raising was 
negative, bilaterally, and there was no Hoffman's sign and no 
clonus.  X-ray studies showed degenerative joint disease of 
the lumbar spine with osteophyte formation and disc space 
narrowing of L4-5/L5-S1.  The diagnoses included history of 
lumbar spine strain with herniated nucleus pulposus, status 
post lumbar laminectomy.  There was weakness of extensor 
hallucis longus which was consistent with impingement of L-5 
nerve root without acute radiculopathy.  The examiner 
indicated that the herniated disc could be aggravated by 
increased bending and lifting, and require rest and 
nonsteroidal anti-inflammatory agents for relief.  

On VA neurological examination in January 2003, the examiner 
indicated that the claims file was reviewed.  The veteran 
reported that his back pain was aggravated by bending, 
lifting, or any exercise involving the lower back.  He denied 
any weakness or persistent numbness of his lower extremities, 
and no sphincter symptoms.  When he had back and leg pain, 
the pain tended to go down the back of the leg following a 
sciatic distribution.  

On examination, the veteran was well developed but obese.  
His station and gait were normal with a normal lordotic 
curve.  There was no evidence of muscle spasm, and range of 
motion was good for his weight.  Straight leg raising was 
negative, bilaterally.  There was definite weakness of 
extension of the right great toe.  Motor examination of the 
lower extremities was otherwise entirely normal.  Tendon 
reflexes were 1-2+ in the lower extremities, except for right 
ankle jerk which was absent.  Plantar responses were both 
flexor and sensory examination showed decreased vibration in 
both great toes.  Position sense was normal, as was pain.  
The examiner concluded that the veteran had weakness of 
dorsiflexion of the right great toe and absent ankle jerk on 
the right, consistent with either a disc disorder or 
postoperative state.  He commented that the veteran was 
asymptomatic at the present time.  

Duplicate copies of private medical records for treatment in 
February and March 2000, were received from Springfield 
Neurosurgical Clinic, Inc., in February 2003.  

Private medical records from Mestan Chiropractic Center, 
received in March 2003, show treatment for back pain on 
several occasions from November 1997 to January 1998, and 
again in February 2000.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  



Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected low back disability under the 
provisions of Diagnostic Code (DC) 5293.  The pertinent 
rating schedule provides for a 60 percent evaluation with 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle  
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation is assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating is assigned for moderate symptoms with recurring 
attacks.  

The regulations for the evaluation of intervertebral disc 
syndrome under diagnostic code 5293 were amended, effective 
from September 23, 2002.  67 Fed. Reg. 54345 -54349 (Aug. 22, 
2002).  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months will be rated 10 percent.  A 
20 percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) under DC 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) provides: when evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

In the instant case, the Board finds that the old criteria is 
more favorable to the veteran, as it has not been shown, 
under the revised regulations that the veteran has 
experienced incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months (with an incapacitating episode described as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician).  In fact, the back pathology has 
been described as asymptomatic, and the veteran has indicated 
that he is self-employed, thus able to control the work 
environment related to his back.  Furthermore, he maintains a 
second job as a bus driver.  While he did describe 
intermittent problems requiring him to take time off from 
work he was unable to describe the duration of these periods.  

The Board must now review the old criteria.  The evidence 
shows that the veteran has chronic pain in the lumbosacral 
area, and has actual limitation of flexion ranging from 60 to 
65 degrees with pain starting at 45 degrees.  The veteran 
reports that he has difficulty standing for more than 15-20 
minutes at a time or sitting for prolonged periods.  The 
medical evidence shows that he has occasional sciatic 
neuropathy and absent ankle jerk on the right and reduce 
ankle jerk on the left.  His symptoms are persistent with 
intermittent relief.  In light of the clinical findings and 
the veteran's reported recurring attacks with intermittent 
relief, the Board finds that the totality of his lumbosacral 
symptomatology are commensurate with severe impairment under 
DC 5293, and warrants the assignment of a 40 percent 
evaluation under the old criteria.  The evidence does not 
show pronounced symptoms with characteristic pain and 
demonstrable muscle spasm, or other neurological findings, 
with little intermittent relief which is required for the 
next higher evaluation under the old criteria.  


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

As noted above, the VA examiner specifically addressed the 
DeLuca criteria when the veteran was examined in January 
2003.  The examiner reported that there was no significant 
weakened movement, excess fatigability, or incoordination.  
He noted that there may be some functional loss during flare-
ups which would require bedrest and nonsteroidal anti-
inflammatory agents for relief.  Based on the veteran's self-
described history of intermittent pain and functional loss 
during flare-ups, a rating higher than 40 percent is not 
warranted under any of the Diagnostic Codes discussed above.  
Therefore, a rating in excess of 40 percent under the 
criteria for functional loss is not warranted.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

An increased rating in excess of 20 percent for the residuals 
of lumbar diskectomy at L5-S1 with radiculopathy, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

300689592   030402    927733    03-06414   

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-02 208A	)	DATE MAY 12, 2003
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



ORDER


     The following corrections are made in a decision issued by the Board in this case on April 2, 2003:  

Service connection is denied for claimed residuals of dental trauma, to include as secondary to service-connected residuals of a laceration of the chin.  



		
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0306414	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-02 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, to include as secondary to service-connected 
residuals of a laceration of the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1987 to March 1990 
and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran provided testimony at a hearing at the RO before 
the undersigned Acting Veteran's Law Judge in November 2002.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, and obtained 
all relevant and available evidence identified by the 
veteran, all in an effort to assist him in substantiating his 
claim for VA compensation benefits.  

2.  Service medical records show that the veteran's August 
22, 1989 chin laceration and head injury did no include any 
noted injuries to any of the upper or lower teeth.  

3.  The veteran's current dental disorder is not shown by any 
credible medical evidence to be related to his prior service 
or service-connected residuals of a laceration of the chin.  



CONCLUSION OF LAW

Any dental disorder of the veteran is not proximately due to, 
or the result of, service or service-connected residuals of 
laceration of the chin.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310, 3.381 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and 
private treatment records.  Probative evidence, not included 
in the file, has not been identified.  The Board is unaware 
of any such evidence, and finds that all probative evidence 
has been obtained.  There is no identified probative evidence 
which remains outstanding.  

The RO sent the veteran a VCCA notice letter in January 2002 
in which the veteran was notified of the evidence necessary 
to substantiate his claim, as well as VA development 
activity.  Specifically, he was advised that if there was 
other medical evidence that he would like the RO to consider, 
he should notify the RO and every reasonable effort would be 
made to obtain the evidence.  A February 2002 supplemental 
statement of the case set out the applicable law and 
regulations.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.  

The veteran is service-connected for a scar of the chin which 
was incurred on August 22, 1989, during his first period of 
active service, when he fell off a vehicle hitting his dead 
at his chin.  The veteran has contended that he injured his 
teeth at that time as well, or that his service-connected 
chin laceration injury caused his current dental disorder(s).  
Alternatively, he argues that his current dental condition is 
directly due to trauma he suffered on August 22, 1989.  

The service medical records show that on August 22, 1989, the 
veteran fell off a vehicle hitting his head lacerating his 
chin.  The laceration to the chin was treated by stitches.  
During the examination, it was noted that the veteran had 
previous malocclusions of teeth.  Examination of the upper 
and lower teeth revealed no loosening or mobility.  
Malocclusions of the upper and lower teeth were noted as 
provided by the veteran's history.  There was no palpable 
fracture along the jaw.  The service medical and dental 
records are negative for any report of dental injury, or 
later dental complaint related to the August 1989 incident.  

A January 2000 dental treatment record was received from Paul 
W. Hamm, D.D.S..  It was noted that the veteran had gross 
decay and fractures of the teeth on the maxillary arch.  The 
veteran had related that he received a blow to his chin 10 
years ago.  Dr. Hamm stated that the fractures may be related 
to the injury but the veteran did no remember any fractures 
from the incident.  

In a January 2000 letter from Dr. Hamm, it was noted he had 
examined the veteran for future dental care and that the 
veteran had reported that he had received a severe blow to 
his chin during a training exercise in 1989.  At the present 
time, the veteran had numerous large carious lesions and 
fractures on all his maxillary teeth with #6, 7, and 10 
abscessed.  The mandibular teeth presented #24 and #25 having 
incisal facial chips.   

The veteran testified at a November 2002 hearing before the 
undersigned Acting Veterans Law Judge that his problems with 
his teeth began after his discharge from service in 1991.  
However, he felt that his current dental problems originated 
with the injury that he sustained to his chin during service.  

Subsequent to the November 2002 hearing, the veteran 
submitted copies of billing statements dated from February 
1994 to April 2000 from David S. Mallory, D.D.S..  The 
statements show that the veteran had received various dental 
treatments.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that service connection is warranted for 
residuals of dental trauma on a direct basis due to service, 
or that the veteran's residuals of dental trauma is secondary 
to service-connected laceration of the chin. There is no 
evidence that the veteran actually sustained an injury to his 
teeth in service.  In fact, the August 22, 1989 record 
reveals the opposite: that there was no loosening or mobility 
of the upper and lower teeth and no evidence of a fracture 
along the jaw.  The Board also notes that the veteran was 
seen by dentists several times thereafter, without note of 
any traumatic residual.  There is also no competent evidence 
of record (e.g., medical opinion) as to any nexus between the 
recent dental treatment-first received many years after the 
veteran's service, and his prior service or a service-
connected disability.  

The Board also finds that the January 2000 medical opinion of 
Dr. Hamm is speculative at best, as it only sets forth the 
possibility of an etiological relationship between current 
fractures of the teeth and trauma experienced in service, as 
reported by the veteran.  As noted earlier, the service 
medical records tend to contradict the veteran's reported 
medical history.  The medical opinion of Dr. Hamm is not 
probative evidence to warrant either additional development 
or a grant of the claim.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative).  This sort of speculative medical opinion 
statement is not sufficient to place the evidence in 
equipoise.  Hence, the preponderance of the evidence is 
against the claim for service connection, to include as 
secondary to service-connected residuals of a laceration of 
the chin.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, the 
evidence is not in relative equipoise, primarily because the 
service medical records tend to show no injury to the teeth, 
as reported by the veteran.  Accordingly, the Board is 
compelled to find that the rule is not for application in 
this case; the claim is denied as against a preponderance of 
the evidence of record-primarily, the service medical 
records.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Service connection for residuals of dental trauma, to include 
as secondary to service-connected residuals of a laceration 
of the chin.



	                        
____________________________________________
	KURT G. EHRMAN	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

